    Case 2:19-cv-00142-LGW-BWC Document 22 Filed 07/29/20 Page 1 of 2


                                                                                                         FILED
                                                                                              John E. Triplett, Acting Clerk
                                                                                               United States District Court
                        IN THE UNITED STATES DISTRICT COURT                                By casbell at 11:21 am, Jul 29, 2020
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    MARIA DEJESUS,

                 Plaintiff,                                      CIVIL ACTION NO.: 2:19-cv-142

         v.

    WAL-MART STORES EAST, LP,

                 Defendant.


                         SECOND AMENDED SCHEDULING ORDER

        This matter is before the Court on the parties’ Joint Motion to Extend Deadlines. Doc.

21. The Court entered a Scheduling Order in this case on January 28, 2020. Doc. 11. On May

27, 2020, the Court issued an Order amending certain deadlines in this case. Doc. 20. The

parties contend they have been working diligently to complete discovery. Doc. 21 at 1. The

parties maintain they have exchanged written discovery, made expert disclosures, and completed

a site inspection with Plaintiff’s expert witness. Id. However, Plaintiff has been thus far

unable to depose several witnesses, due to scheduling conflicts, exacerbated by the need to have

a translator present at these depositions. Id. at 2. Thus, the parties ask for an extension to

certain deadlines in this case. Id. at 1. Upon review, the Court GRANTS the parties’ Motion

and enters the following deadlines.


WRITTEN DISCOVERY UNDER RULES 33
THROUGH 36 OF THE FEDERAL RULES OF CIVIL
PROCEDURE 1                                                                          September 25, 2020



1
        The Court fully expects the parties to have initiated all discovery requests by this deadline.
    Case 2:19-cv-00142-LGW-BWC Document 22 Filed 07/29/20 Page 2 of 2



DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE NOT BEEN DESIGNATED AS EXPERTS                                                September 25, 2020


DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE BEEN DESIGNATED AS EXPERTS                                                    September 25, 2020


POST-DISCOVERY STATUS REPORT DUE 2                                                     October 2, 2020


POST-DISCOVERY STATUS CONFERENCE                                                       October 7, 2020


LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                           October 28, 2020


DEPOSITIONS OF ALL WITNESSES TAKEN FOR USE
AT TRIAL                                                                              October 28, 2020


PRE-TRIAL ORDER DUE                                                                November 20, 2020


        All other deadlines and instructions in the Court’s previous Orders remain in full force

and effect. Docs. 11, 20.

        SO ORDERED, this 29th day of July, 2020.




                                         ____________________________________
                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




2
        A Status Report Form is available on the Court’s website www.gasd.uscourts.gov under “forms.”
The parties are directed to use the content and format contained in this Form when reporting to the Court.


                                                    2
